DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2019, 09/20/2019, and 04/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 3, 11, and 18 are objected to because of the following informalities:  the claims recite the buffer layer “characterized by about zero expansion” which is not grammatically correct. It is suggested to recite “characterized by a zero expansion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2014/0014260) and further in view of Jouanno et al. (US 2016/0083282).
	Regarding claims 1 and 4, Chowdhury discloses a laminated structure comprising an insulating 203 (substrate) having primary surfaces, a metal sheet (207; buffer layer) laminated to the insulating layer with an adhesive layer (201), and a flexible glass sheet (209) laminated to the metal sheet with a second adhesive (211) and having a thickness of 50 to 300 µm (0044), overlapping the claimed thickness of less than 0.3 mm.
	Chowdhury discloses the metal sheet comprising stainless steel (0039) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.1 to about 2.5 mm in claim 1 and 0.5 to 1.5mm in claim 4. Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 70 GPa (or at least 150 GPa) and a coefficient of thermal expansion between about 4 and 25 ppm*oC-1 (or between 10 and 20 ppm*oC-1), however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by Chowdhury.
	Chowdhury teaches the insulating layer material being a polymer (0037).
	Chowdhury does not teach a suitable thickness for the insulating layer, prompting a person of ordinary skill to look to the prior art for a suitable thickness range.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the insulating layer of Chowdhury to have a thickness of 0.1 to 5 mm as taught by Jouanno, for formability of the laminate structure (0100).
	Regarding claims 2 and 6, Chowdhury does not disclose environmental strain of the polymer material of the insulating material. 
	Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material such as polycarbonate or polymethyl methacrylate.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the would have found it obvious for the insulating layer of Chowdhury to include polymer material such as polycarbonate or polymethyl methacrylate as taught by Jouanno, to improve strength of the glass laminate (0064).
	Given polycarbonate and polymethyl methacrylate are disclosed as exemplary substrate materials (see specification paragraph 0062-0063), the environmental strain of at least two times greater than that of the glass sheet as claimed in claim 1 and of at least 0.2% as claimed in claim 6 would be met by Chowdhury in view of Jouanno.
	Regarding claim 3, Chowdhury does not expressly teach the metal layer having zero expansion from exposure to 20 to 80% relative humidity at 20oC, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer 
	Regarding claim 8, Chowdhury teaches the metal layer further including protective or decorative films thus teaching the metal layer including both an upper and lower buffer layer as claimed (0039).
	Regarding claims 9 and 13, Chowdhury discloses a laminated structure comprising an insulating 203 (substrate) having primary surfaces, a metal sheet (207; buffer layer) laminated to the insulating layer with an adhesive layer (201), and a flexible glass sheet (209) laminated to the metal sheet with a second adhesive (211) and having a thickness of 50 to 300 µm (0044), overlapping the claimed thickness of less than 0.3 mm.
	Chowdhury discloses the metal sheet comprising stainless steel (0039; a metal alloy) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.1 to about 2.5 mm in claim 1 and 0.5 to 1.5mm in claim 12. Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 70 GPa (or at least 150 GPa) and a coefficient of thermal expansion between about 4 and 25 ppm*oC-1 (or between 10 and 20 ppm*oC-1), however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by Chowdhury.
	Chowdhury does not teach a suitable thickness for the insulating layer, prompting a person of ordinary skill to look to the prior art for a suitable thickness range.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the insulating layer of Chowdhury to have a thickness of 0.1 to 5 mm as taught by Jouanno, for formability of the laminate structure (0100).
	Regarding claims 10 and 14, Chowdhury does not disclose environmental strain of the polymer material of the insulating material. 
	Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material such as polycarbonate or polymethyl methacrylate.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the would have found it obvious for the insulating layer of Chowdhury to include polymer material such as polycarbonate or polymethyl methacrylate as taught by Jouanno, to improve strength of the glass laminate (0064).
	Given polycarbonate and polymethyl methacrylate are disclosed as exemplary substrate materials (see specification paragraph 0062-0063), the environmental strain of at least two times greater than that of the glass sheet as claimed in claim 10 and of at least 0.2% as claimed in claim 12 would be met by Chowdhury in view of Jouanno.
	Regarding claim 11, Chowdhury does not expressly teach the metal layer having zero expansion from exposure to 20 to 80% relative humidity at 20oC, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer 
	Regarding claim 15, Chowdhury teaches the insulating layer material being a polymer (0037).

Claims 16-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanno et al. (US 2016/0083282) and further in view of Chowdhury et al. (US 2014/0014260).
	Regarding claims 16 and 20, Jouanno discloses a glass laminate comprising a substrate (130) having a thickness ranging from 0.1 to 5 mm (0100), overlapping the thickness of from about 2.5 to about 50 mm and having an upper and lower primary surface (Fig. 1). Jouanno teaches adhesive layers (174 and 175) on each of the upper and lower surface, respectfully, and a flexible glass sheet 140 laminated by the adhesive layers on at least the upper surface (Fig. 1) and having a thickness of no greater than about 0.3 mm (0007), overlapping the claimed thickness of no greater than 0.3 mm.
	Jouanno does not teach the laminated glass structure comprising an upper buffer layer laminated to the upper primary surface with the adhesive layer, and a lower buffer layer laminated to the lower primary surface with the adhesive layer. The buffer layers having a total thickness from about 0.1 to about 2.5 mm and further having the elastic modulus and coefficient of thermal expansion as claimed.
	Chowdhury, in the analogous field of glass laminates teaches a laminated structure in which a metal sheet (207) is laminated by adhesive layers to a substrate 
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the laminate of Jouanno to include a stainless steel metal layer, as taught by Chowdhury, between the substrate and each glass layer, to provide protection while also maintaining the outer appearance of the laminate (0004).
	Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 70 GPa and a coefficient of thermal expansion between about 4 and 25 ppm*oC-1, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by the prior art.
	Regarding claims 17 and 23, Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material such as polycarbonate or polymethyl methacrylate (0067). Given polycarbonate and polymethyl methacrylate are disclosed as exemplary substrate materials (see specification paragraph 0062-0063), the environmental strain of at least two times greater than that of the glass sheet as claimed in claim 10 and of at least 0.2% as claimed in claim 12 would be met by Jouanno.
	Regarding claim 18, Chowdhury does not expressly teach the metal layer having zero expansion from exposure to 20 to 80% relative humidity at 20oC, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the property of zero expansion as claimed would be meet by Chowdhury.
Regarding claim 19, Chowdhury discloses the metal sheet comprising stainless steel (0039) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.5 to about 1.5 mm. Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 150 GPa and a coefficient of thermal expansion between about 10 and 20 ppm*oC-1, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by the prior art.
	Regarding claim 21, the metal layers are stainless steel having a thickness of about 0.5 to about 2 mm (0039-0040), thus having substantially the same composition and thicknesses.
	Regarding claim 24, Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material (0067).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokota (US 2017/0283318) teaching a metal cladding material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781